UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                                No. 15-7792


JERRY WAYNE SHARPE,

                Plaintiff - Appellant,

          v.

STATE OF NORTH CAROLINA; LEA ANNE MURPHY,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:14-ct-03269-F)


Submitted:   February 25, 2016                 Decided:    March 2, 2016


Before SHEDD and      HARRIS,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jerry Wayne Sharpe, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jerry Wayne Sharpe seeks to appeal the district court’s

order    dismissing     his     42     U.S.C.        § 1983   (2012)        action   as

frivolous.      We    dismiss    the    appeal       for   lack     of    jurisdiction

because the notice of appeal was not timely filed.

     Parties    are    accorded      30       days    after   the    entry     of    the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                             “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”    Bowles v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s order was entered on the docket on

April 23, 2015.       Liberally construing Sharpe’s motion for bail

or release pending appeal as a notice of appeal, Sharpe did not

note his appeal until August 21, 2015. *                Because Sharpe failed to

file a timely notice of appeal or to obtain an extension or

reopening of the appeal period, we dismiss the appeal.                         We also

deny Sharpe’s motions for bail or release pending appeal and his

motion for a temporary restraining order.                  We dispense with oral

     * For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                          2
argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3